Citation Nr: 1109389	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2010.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's tinnitus is likely related to his period of active service.

2.  The Veteran's bilateral hearing loss is likely related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for tinnitus and bilateral hearing loss.  Service treatment records were destroyed in a fire at the National Personnel Records Center in 1973.  The only records available are the Veteran's separation examination, dated April 1955, and his DD Form 214.  Under such circumstances, the Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The Veteran's separation examination does not show a full audiogram but indicates a normal whisper test at 15 feet.  The Veteran's DD Form 214 shows that the Veteran was a medic with the 70th Engineering Battalion during World War II.  In written statements and testimony before the Board the Veteran testified to close exposure to dynamite blasts and machinery.  He also reported decreased hearing and tinnitus during and since service.  The Board finds the Veteran's assertions credible.

In May 2006, the Veteran was afforded a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The examination included audiometric testing as follows:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Right
80
75
85
100
105
Left
80
85
10
105
105

During the examination, the Veteran reported that his hearing loss and tinnitus had onset during service.  He reported that he was not exposed to loud noise outside of service.  Upon completion of the examination, the examiner found that it is less likely as not that the Veteran's history of hearing loss and tinnitus are related to his being a field medic and engineer in the military.  He said that the disabilities are more consistent with age than noise exposure over a two-year period.  Unfortunately, the VA examiner did not provide a rationale to support his opinions, thus the Board ordered a VHA opinion to discuss the nature and etiology of the Veteran's tinnitus and bilateral hearing loss.

The VHA expert noted that the separation examination showed normal whisper test at 15 feet and that the Veteran's reported exposure to dynamite blasts and machinery noise during service.  He also reviewed the May 2006 audiogram.

He stated that the audiogram is more typical of age-related hearing loss or presbycusis with elevated shifts in the lower frequencies (500-2000Hz).  Typical pure noise-induced hearing loss generally affects the higher frequencies (3000-8000Hz) with some improvement at 6000 or 8000 Hz.  He stated that the usual graph would have a notch at 4000 Hz, but that since the audiogram does not exceed 4000 Hz, that he cannot comment on the "4K notching".  However, he noted that the Veteran has reported long-standing tinnitus and subjective hearing loss for over 50 years and opined that the possibility of a concomitant noise-induced hearing loss causing tinnitus exists but is difficult to quantify without speculating.

He stated that concomitant noise-induced hearing loss cannot be ruled out based upon the 50 year report of subjective hearing loss.  He stated that the normal whisper test in 1955 does not preclude the occurrence of noise-related changes and noted that the Veteran's job history does not suggest significant noise exposure.  As for tinnitus, he opined that it is at least as likely as not that it occurred due to noise-exposure while in service based upon subjective reports of long-standing tinnitus.

Based upon the foregoing, the Board finds that the Veteran should be given the benefit of the doubt that his tinnitus and bilateral hearing loss had onset during service.  Gilbert v, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, claims for service connection for bilateral hearing loss and tinnitus are granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


